Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on December 228, 2018.
Information Disclosure Statement filed on 12/28/2018 has been considered by the examiner.
Claims 1-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mahadevan et al US Publication No. 2015/0280984 discloses a system for automatic configuration of a computing device in a content-centric network. Where during the operation, the system sends, by the computing device an interest in configuration information. The interest has a predetermined name prefix. The system then receives a content object in response to the interest. The system further receives a second content object in response to the interest. The second content object includes redirection information to a configuration service to facilitate the computing device to send an additional interest to the configuration service.
	Wood et al US Publication No. 20190149603 A1 discloses a system that facilitates secure communication between computing entities. During operation, the system generates a first interest that indicates a vote for a value associated with a group prefix and a round number. In response to the first interest, the system receives a first content object that indicates an acknowledgment of the vote and has a payload that includes a nonce validator. In response to a second interest that indicates an acknowledgment of the first content object, the system receives a second content object that indicates a decision for the value and has a payload that includes a nonce which is used as a pre-image of the nonce validator. The system verifies the second content object based on the nonce and the nonce validator.

Prior arts taken alone or in combination fail to teach or suggest “a method in a serving node of an information centric network, the method comprising: receiving an interest message referring to a first content object from a requesting node; processing the name of the first content object and the payload of the received interest message to generate the name of a second content object; and replying to the interest message with a redirect message, wherein the redirect message comprises the name of the second content object.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.




  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/             Primary Patent Examiner, Art Unit 2446